Terral, J.,
delivered the opinion of the court.
On the 2d day of March, 1896, the tax collector of Monroe county sold to J. A. Mayfield, for the taxes due thereon, the N. W. 1-4 of S. E. 1-4 of section 27, township 12, range 18 W., and conveyed the same to him. After the period of redemption expired, Mayfield filed his bill to confirm his tax title, to which he exhibited the tax collector’s deed to said land, and rested upon the presumption arising therefrom, under § 1806, code 1892, that the assessment and sale of land were legal and valid. Hern-don, in his answer, denied that the assessment roll upon which said land was sold was legally made and returned to the board of supervisors, or was approved by said board or by operation of law.
*5361. Iiolmes, the tax assessor of Monroe county, on Wednesday, the 6th day of July, 1892, asked further time to complete the assessment rolls of said county, and the order on that subject says: “The board, after due consideration, being fully satisfied that said rolls will be completed in the time asked for, it is ordered by the board that said assessor have until the first Monday in August to complete and file said rolls, both real and personal.” Counsel for appellee insists that this order of the board is void, because they say the jurisdiction of the board is special and limited, and its authority to extend the time for making and filing the assessment must appear upon the face of the proceeding, and, not so appearing, the order is void. The record discloses that the assessor, Holmes, did make and file the assessment roll of real estate within the time specified by the board, and the event fully vindicates their action in the matter. It was not necessary that the board should have set out in. its order the grounds of its action, or the evidence of its judgment as to the competency of Holmes as assessor, or of his excuse for not having already completed the assessment. The order made by the board, in effect, decided both questions in his favor; that is to say, his capability of making the assessment, and the existence of a good cause for his failure to complete and return his assessment at the July meeting of the board. The decision of the court in McGuire, v. Investment Co., 76 Miss., 868 (25 So. Rep., 367), that the attempted approval by the board of supervisors of the assessment roll, without giving taxpayers any time to object thereto, and at a time not authorized for the return of said assessment, was inoperative and void, does not, in our judgment, affect .the question here before the court. The order of the board evinces its satisfaction in relation to the ability and diligence of the assessor; and that satisfaction, however acquired — whether by evidence before it, or by knowledge possessed by its members — authorized it to make the extension of time given to the assessor, and the order entered in the case is justified by its jurisdiction of the subject.
*5372. Tbe record of ,the proceedings of tbe board of supervisors at its September meeting, wben tbe assessment rolls should bave been approved, does not show any action upon tbat subject, but it appears tbat a part of tbe record of tbe proceedings at tbat meeting is destroyed; and in tbis state of tbe proof tbe case was submitted to tbe chancellor. Chapter 116, code 1892, went into effect April 2, 1892, and § 3794 makes tbe want of an order approving or vacating an assessment to which objection has not been filed, or, being filed, has been beard, an approval of tbe assessment by operation of law. Tbe tax collector’s deed raised tbe presumption tbat tbe assessment roll bad been approved by tbe board, or by operation of law, and tbe burden of proof fell to appellant to show tbat such approval bad not been made. He lias failed to meet tbis burden, and tbe decree is not erroneous.

Affirmed.